Oifder, entered on October 1, 1962, denying defendant-appellant’s motion, pursuant to subdivision 7 of rule 107 of the Rules of Civil Practice, to dismiss the complaint upon the ground the alleged contract upon which the action is based is unenforeible under the provisions of the Statute of Frauds, unanimously reversed, on the law, with $20 costs and disbursements to appellant, and the motion granted, with $10 costs. It is conceded that the contract to sell defendant corporation’s stock for $15,000, as pleaded in the complaint, was oral; and no showing whatsoever is made in the record on appeal to support plaintiff’s claim of an estoppel (Bulkley v. Shaw, 289 N. Y. 133, 139; Werking v. Amity Estates, 2 N Y 2d 43, 52). Concur — Botein, P. J., Breitel, Valiente, McNally and Stevens, JJ.